DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 6, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the composite present as SiC and pyrolytic carbon such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0096703 to Moriya in view of United States Patent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0096703 to Moriya in view of United States Patent No. 6506254 to Bosch and United States Patent Application No. 2012/0076927 to Bhatt et al.
In regards to Claim 1, Moriya teaches a part for manufacturing a semiconductor, the part comprising a part of the plasma processing device including one of a focus ring [0008] or a conductor (as graphite is a conductor, [0009]) comprising a composite formed through CVD including SiC to form a coating layer of SiC, where the focus ring is formed of SiC formed from CVD with a graphite base, to a focus ring/conductor that is formed with sintered silicon carbide [0010, 0006-0010], such that the part is formed of SiC and carbon, wherein the SiC coating prevents particle formation [0010], there being C in the form of SiC and carbon is in the form of pyrolytic carbon, implicitly, as the silicon carbide ring is heat treated at a high temperature of 1200-1600°C [0029-0099, 0093-0096].
Moriya does not expressly teach that the carbon is pyrolytic carbon.
Bosch teaches that a focus ring (abstract, Col. 9 lines 49-64) can be made out of pyrolytic carbon (Col. 3 lines 13-30).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a focus ring analogous to that of Moriya out of pyrolytic carbon instead of graphite, as taught by Bosch, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. . See MPEP 2143, Motivations A-E. 
 

Moriya in view of Bosch does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Bhatt teaches a SiC matrix composite that is also treated at 1600°C, to form a SiC composite wherein the ratio of silicon to carbide is less than 1.005 atoms of silicon to one atom of carbon, a range that would overlap the claimed range of 1:1.1 and 1:1.3 silicon to carbide ratio ([0033], Claims 1-14), the silicon infiltration being enhanced thereby reducing the permeability and improving the density of the ceramic composite material [0014-0015, 0013-0034], the treatment conditions reducing the silicon to carbon ratio as per Claim 14.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Moriya with the coating and composite structure as per the teachings of Bhatt. One would be motivated to do so to have a SiC coating with an improved properties such as reduced permeability and improved density. See MPEP 2143, Motivations A-E. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Moriya out of SiC with a Si:C ratio of less than 1.005 Si to C, as per the teachings of Bhatt, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Moriya in view of Bhatt having a composite formed by CVD with a ratio of Si:C less than 1.005 and thus overlapping the ratio of Si:C 1:1.1 and because Bhatt teaches the composite/coating has improve density of the material, such that ratio is a result effective variable and easily varied, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the Si:C ratio to the more narrowly claimed range. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 3, Moriya teaches C is present in SiCs in the composite, as SiC is formed on the graphite/C focus ring.
 In regards to Claim 6, Moriya teaches a semiconductor manufacturing part including a composite coating layer or a part for manufacturing a semiconductor, including one of a focus ring [0008] or a conductor (as graphite is a conductor, [0009]) comprising a composite coating layer formed through CVD including SiC to form a coating layer of SiC, where the focus ring is formed of SiC formed from CVD with a graphite base, to a focus ring/conductor that is formed with sintered silicon carbide [0010, 0006-0010], such that the part is formed of SiC and carbon, wherein the SiC coating prevents particle formation [0010], there being C in the form of SiC and carbon is in the form implicitly of pyrolytic carbon, implicitly, as the silicon carbide ring is heat treated at a high temperature of 1200-1600°C [0029-0099, 0093-0096].

Moriya does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Moriya does not expressly teach that the carbon is pyrolytic carbon.
Bosch teaches that a focus ring (abstract, Col. 9 lines 49-64) can be made out of pyrolytic carbon (Col. 3 lines 13-30).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a focus ring analogous to that of Moriya out of pyrolytic carbon instead of graphite, as taught by Bosch, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. . See MPEP 2143, Motivations A-E. 
 Moriya in view of Bosch does not expressly teach an atomic ratio between Si and C is 1:1.1 to 1:1.3.
Bhatt teaches a SiC matrix composite that is also treated at 1600°C, to form a SiC composite wherein the ratio of silicon to carbide is less than 1.005 atoms of silicon to one atom of carbon, a range that would overlap the claimed range of 1:1.1 and 1:1.3 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modify the apparatus of Moriya with the coating and composite structure as per the teachings of Bhatt. One would be motivated to do so to have a SiC coating with an improved properties such as reduced permeability and improved density. See MPEP 2143, Motivations A-E. 
It has also been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a SiC coating analogous to that of Moriya out of SiC with a Si:C ratio of less than 1.005 Si to C, as per the teachings of Bhatt, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.   
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus, as Moriya in view of Bhatt having a composite formed by CVD with a ratio of Si:C less than 1.005 and thus overlapping the ratio of Si:C 1:1.1 and because Bhatt teaches the composite/coating has improve density of the material, such that ratio is a result 
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 8, Moriya teaches the part is made out of graphite and SiC [0006-0010, 0009].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0096703 to Moriya in view of United States Patent No. 6506254 to Bosch and United States Patent Application No. 2012/0076927 to Bhatt et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2003/0035891 to Kamisuki.
The teachings of Moriya in view of Bosch and Bhatt are relied upon as set forth in the above 103 rejection.
In regards to Claim 5, Moriya in view of Bosch and Bhatt do not expressly teach that the average thickness of the composite coating layer is 1-3 mm.
Kamisuki teaches a part 30 (a jig, [0002-0003]) for manufacturing a semiconductor (as it is a jig for a semiconductor manufacturing apparatus), comprising: a composite including SiC and C [0025-0052].
Kamisuki teaches an average thickness of the composite coating layer is 2000 micrometers or 2 mm (Claim 6). Kamisuki teaches that the thickness being 1 mm or 2 mm creates strength and rigidity without taking too long to form via CVD [0043].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Moriya in view of Bosch and Bhatt, by making 
The resulting apparatus fulfills the limitations of the claim. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0011675 to Clade et al, which teaches another composite with a ratio for Si:C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716